DETAILED ACTION
Amendments
Applicants amendments to the claims filed 5/13/2022 have been entered. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-5,7,15 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebulla et al. (US 20110123503, cited previously) in view of Huey et al. (US 2007/0276345, cited previously) in view of Filatov et al. (US 2008/0181936, cited previously), for the reasons set forth in the previous action filed 11/16/2021. 
Regarding new claim 26, which uses the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. The basic and novel characteristics of the invention is a dressing for healing wounds, since the prior art cited is used for this same purpose any additional material present did not affect the basic and novel characteristics of the invention.
Claims 1,3-5,7,15,24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20120156306, cited previously) in view of Huey et al. (US 2007/0276345, cited previously) in view of Filatov et al. (US 2008/0181936, cited previously), for the reasons set forth in the previous action filed 11/16/2021.
Regarding new claim 26, which uses the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. The basic and novel characteristics of the invention is a dressing for healing wounds, since the prior art cited is used for this same purpose any additional material present did not affect the basic and novel characteristics of the invention.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
	Applicants assert Rebulla teaches away from using binder as it teaches the lysate is absorbed onto a biocompatible matrix. Applicants also assert Weismann teaches away since it refers to fibrin as a sealant. 
 One of ordinary skill in the art would not be dissuaded from making an improvement to a dressing by adding a binder such as glycerol. Simply because the references don’t state there is a need to use the binding agent glycerol is hardly a teaching away from the solution claimed. Additionally, another reason to use glycerol was given including to control release. 
Lastly applicants assert consisting essentially of language in new claim 26 excludes the presence of hemostatic agent which is the reason for including a binder in Huey.
As noted above the transitional phrase “consisting essentially of” does not exclude all additional elements as the closed phrase “consisting of” would. It only excludes elements that would materially affect the basic and novel characteristics of the invention. Since the references are all used for the same basic and novel characteristic of a dressing for wound healing the phrase does not distinguish the claims from the prior art. 

Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/